There was no proof in the court below to justify the allowances to counsel which are here appealed from. In this court no brief was filed on behalf of the respondents and no oral argument. Therefore, the only basis on which these allowances can be made is to the extent of the admissions in the brief of the appellants, which are: to Edward M. Salley $600, to Paul J. Duffy $400, to George P. Byrnes $1,000, to John G. Flanigan $1,000. As to the allowance to the accountant, *Page 368 
Benjamin Buren, we are of opinion that a proper amount would be $500.
Judgment will be entered accordingly.
For modification: Chief Justice VANDERBILT, and Justices CASE, HEHER, WACHENFELD, BURLING and ACKERSON — 6.
Opposed: None.